Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Darrell Hollis on 04/28/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 04/21/2021:
Claim 1,
In lines 8-9 replace “the shape” to ---a shape---
In line 9 replace “the outer” to ---an outer---
In line 10 replace “the orientation” to ---an orientation---
Claims 17, 18, and 22: cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 7-16, 31-41 are allowed. The art of record does not teach or render obvious a dental implant system including a dental implant having a body having three distinct facing directions around said coronal- apical axis, the body having exactly three of said cutaway regions; the cutaway regions are radially symmetrically arranged around the coronal-apical axis; and a circular bore hole extending apically along the coronal-apical axis from an aperture on a coronal end of the body; the bore hole including a keying pattern for receiving a keyed portion of a dental implant implanting tool; the keying pattern is characterized by complementary keying having a three-fold rotational symmetry and arranged to interlock with said keyed portion in one of exactly three mating orientations such that each of the three mating orientations correspond to one of said three facing directions; and the rotational symmetry orientation of said dental implant implanting tool corresponds to the rotational symmetry orientation of said implant such that the orientation of the implant is determined without inspection of the implant itself and a dental implant implanting tool configured for rotationally keyed insertion into a keying pattern of the dental implant including a keyed portion mateable to the dental implant in one of exactly three orientations; the keyed portion, when mated to the dental implant, is rotatable by rotation of the implanting tool such that the rotational orientation of said implanting tool dependably indicates the rotational orientation of the dental implant such that said orientation of the implant is determined without direct inspection of the implant itselfand in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772